Exhibit 10.22

 

ACTIVISION BLIZZARD, INC.

 

AMENDED AND RESTATED
RESTRICTED STOCK AWARD AGREEMENT

 

You have been awarded restricted shares of the Company’s common stock, $0.000001
par value per share (“Restricted Stock”), subject to the following terms and
conditions:

 

·      Name of Grantee:

 

Michael Griffith

 

 

 

 

 

·      Total Number of Shares of Restricted Stock Awarded:

 

155,763 (1)

 

 

 

 

 

·      Date of Grant:

 

June 15, 2005

 

·                  This award of Restricted Stock was made as of June 15, 2005
made as a material inducement for the Grantee to enter into an employment
agreement dated June 15, 2005, and is being amended in connection with the
amendment of such employment agreement dated December 1, 2007 (as so amended,
the “Employment Agreement”), effective as of the Consummation Date (as defined
in the Employment Agreement).  This award of Restricted Stock is governed by the
terms of the Employment Agreement and the terms of the Amended and Restated
Restricted Stock Award Terms attached hereto as Exhibit A.  In addition, this
award of Restricted Stock is granted under and subject to the terms and
conditions of the Company’s 2003 Incentive Plan (the “Plan”), the terms,
conditions and definitions of which are hereby incorporated herein as though set
forth at length, and the receipt of a copy of which the Grantee hereby
acknowledges by his signature on the irrevocable stock attached hereto as
Exhibit B.  Capitalized terms used herein shall have the meanings set forth in
the Plan, unless otherwise defined herein.

 

·                  This award of Restricted Stock is conditioned upon your
endorsement in blank of the irrevocable stock power attached hereto as
Exhibit B.  If you do not return the attached irrevocable stock power within
sixty (60) days from the Date of Grant, this award shall be deemed forfeited. As
such, promptly endorse and return the attached irrevocable stock power to the
General Counsel at the following address:

 

Activision Blizzard, Inc.

3100 Ocean Park Boulevard

Santa Monica, CA 90405

Attn: Chief Legal Office

 

·                  If you wish to elect a designated beneficiary to whom shares
of common stock otherwise due to you pursuant to the terms of this award shall
be distributed in the event of your death prior to distribution, please complete
and return to the General Counsel along with your irrevocable stock power the
beneficiary designation form attached hereto as Exhibit C.

 

Dated: July 9, 2008

ACTIVISION BLIZZARD, INC.

 

 

 

 

 

By:

/s/ Ann E. Weiser

 

 

Ann E. Weiser

 

 

Chief Human Resources Officer

Accepted and Confirmed:

 

 

 

 

 

/s/ Michael Griffith

 

 

MICHAEL GRIFFITH

 

 

--------------------------------------------------------------------------------


 

(1) Amount equal to $2,000,000 divided by the closing price of ATVI stock as
reported on closing on NASDAQ on June 15, 2005, as adjusted for each split of
the Common Stock occurring between that date and the Consummation Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ACTIVISION BLIZZARD, INC.

 

AMENDED AND RESTATED
RESTRICTED STOCK AWARD TERMS

 

Activision Blizzard, Inc., a Delaware corporation (“Company”), has granted you
(“Grantee”) an award of restricted stock pursuant to the terms and conditions
set forth in your Amended and Restated Notice of Restricted Stock Award (“Grant
Notice”), these Amended and Restated Restricted Stock Award Terms (“Award
Terms”) and your Employment Agreement (defined in the Grant Notice).  In
addition, this award of Restricted Stock is subject to the terms and conditions
of the Company’s 2003 Incentive Plan (the “Plan”), the terms, conditions and
definitions of which are hereby incorporated herein as though set forth at
length, and the receipt of a copy of which the Grantee hereby acknowledges by
his signature on the irrevocable stock power attached to the Grant Notice as
Exhibit B.  Capitalized terms used herein shall have the meanings set forth in
the Plan, unless otherwise defined herein.  The text of the Plan and the Grant
Notice are incorporated herein by reference and made a part of these Award
Terms.

 

1.             Definitions.  For purposes of this Award, the following terms
shall have the meanings set forth below:

 

“Anniversary Date” means the annual anniversary of the Date of Grant.

 

“Award” means this Restricted Stock Award.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended, and regulations
thereunder.

 

“Committee” means the Compensation Committee of the Board or such other Board
committee designated by the Board in accordance with the Plan.

 

“Common Stock” means the Company’s common stock, $0.000001 par value per share.

 

“Company” means Activision Blizzard, Inc. and any successor thereto.

 

“Date of Grant” means the Date of Grant set forth on the Grant Notice.

 

“Disability” shall have the meaning set forth in the Employment Agreement.

 

“Grant Notice” means the Notice of Restricted Stock Award accompanying these
Award Terms.

 

“Plan” means the Activision, Inc. 2003 Incentive Plan, as amended from time to
time.

 

“Restricted Shares” means shares of Common Stock subject to the Award which are
subject to the Restrictions.  This amount shall include any additional shares of
Common Stock resulting from the investment of dividends declared on existing
Restricted Shares pursuant to Section 6 hereof and additional or different
securities issued as a result of any adjustment pursuant to Section 10 hereof.

 

“Restrictions” means the restrictions set forth in Section 3 hereof which are
imposed on shares of Common Stock subject to this Agreement prior to vesting.

 

--------------------------------------------------------------------------------


 

“Vested Shares” means the shares of Common Stock subject to this Agreement which
have become vested pursuant to Section 4 or 5 hereof and are, therefore, no
longer subject to the Restrictions.

 

2.             Grant of Restricted Stock.  Pursuant to action of the Board and
in accordance with the Employment Agreement, the Company hereby awards to
Grantee the number of shares of Common Stock as set forth on the Grant Notice.

 

3.             Restrictions.  From the Date of Grant until the date Grantee
obtains a vested right to shares of Common Stock subject to this Award pursuant
to Section 4, 5 or 10 hereof, neither the shares of Common Stock subject to this
Award (including any additional shares resulting from the reinvestment of
dividends declared on the original shares awarded or an adjustment of the
original shares pursuant to Section 10 hereof) nor any right or privilege
pertaining thereto may be sold, assigned, transferred, pledged, hypothecated or
otherwise disposed or encumbered in any way, otherwise than by transfer to a
trust in accordance with Section 15 hereof, and shall not be subject to
execution, attachment or similar process (collectively, the “Restrictions”). Any
attempt to sell, transfer, assign, pledge, hypothecate or otherwise dispose of
or encumber the Restricted Shares or any right or privilege pertaining thereto,
otherwise than by transfer to a trust pursuant to Section 16 hereof, shall be
null and void and of no force and effect.  Upon the lapse of the Restrictions
with respect to any shares of Common Stock subject to this Award, Grantee shall
obtain a vested right to such shares of Common Stock.

 

4.             Vesting.  Except as otherwise provided in Section 5 or 10,
provided that Grantee remains in continuous employment with the Company or any
of its subsidiaries or affiliates on the applicable date, the Restrictions with
respect to the original number of Restricted Shares set forth on the Grant
Notice shall lapse in two installments, with one-third of the shares to vest on
the third Anniversary Date and two-thirds of the shares to vest on the fourth
Anniversary Date, as adjusted to account for additional shares of Common Stock
resulting from dividend reinvestment pursuant to Section 6 hereof or any
adjustment pursuant to Section 9 hereof.  Fractional shares shall be rounded up
to the nearest whole share of Common Stock (for which purpose one-half share
shall be rounded up to the nearest whole share of Common Stock).  Upon
termination of Grantee’s employment with the Company and its subsidiaries and
affiliates for any reason other than death or Disability, whether by action of
Grantee or the Company, any remaining Restricted Shares which have not become
vested in accordance with this Section 4 shall immediately be forfeited to the
Company without payment of consideration by the Company.

 

5.             Tax Withholding.  Upon the lapse of the Restrictions (or any such
earlier time, if any, that an election is made under Section 83(b) of the Code,
or any successor provision thereto, to include the value of such shares in
taxable income), the Company shall be entitled to withhold from Grantee’s
compensation any required taxes, including, but not limited to, Grantee’s social
security and Medicare taxes and federal, state and local income tax with respect
to the income arising from the lapse of the Restrictions.  The Company shall
have the right to require the payment of any such taxes before delivering the
stock certificate with respect to the Vested Shares and the related stock power
held by the Company in accordance with Section 6 hereof.  Alternatively, in lieu
of such withholding, Grantee shall be entitled to cover all or any part of the
taxes arising from the lapse of the Restrictions through a reduction of the
number of Vested Shares delivered to Grantee or a delivery, or tender, to the
Company of shares of Common Stock already held by Grantee, in each case valued
in the same manner as used in computing withholding taxes under the applicable
laws.  Additionally, to the extent it is determined by a regulatory agency or a
court of competent jurisdiction that shares of Common Stock which would
otherwise be considered Restricted Shares pursuant to the terms of the Award
nevertheless result in current federal or state taxation, (i) all Restrictions
as to such shares shall immediately lapse, (ii) such shares shall immediately
become Vested Shares and (iii) Grantee shall be entitled to cover all or any
part of the taxes through a reduction of such Restricted Shares resulting in the
taxable event.

 

6.             Custody, Voting and Dividends.  Restricted Shares shall be held
in certificated form by the Company or its agent for Grantee’s account, with
appropriate notation of the Restrictions made in the Company’s records and on
the certificate for the Restricted Shares, Additionally, the grant of Restricted
Shares is conditioned upon Grantee’s endorsement in blank of the irrevocable
stock power attached to the

 

--------------------------------------------------------------------------------


 

Grant Notice as Exhibit B. The irrevocable stock power must be endorsed and
returned to the General Counsel within sixty (60) days from the Date of Grant. 
Failure to do so within the prescribed time period will result in an immediate
forfeiture of the Restricted Shares.  At the option of the Grantee, any
dividends declared on Restricted Shares shall be reinvested in additional shares
of Common Stock (in accordance with such methods or procedures as shall be
established from time to time by the Committee), which shall vest concurrently
with the Restricted Shares, or shall be paid to the Grantee concurrently with
the payment of such dividends to all other record holders of Common Stock.  To
the extent the Restricted Shares have not been forfeited, Grantee shall be
entitled to voting privileges associated with the Restricted Shares.

 

7.             Lapse of Restrictions.  If, and when, the Restrictions lapse, the
Company shall distribute certificates for such Vested Shares to the Grantee,
which will not bear any restrictive legend other than such legends as may be
required pursuant to applicable securities or blue sky laws.  Additionally, the
Company will deliver to Grantee no later than thirty (30) days following the
lapse of such Restrictions the related irrevocable stock power held by the
Company pursuant to Section 6 hereof.

 

8.             Committee Discretion.  The Committee shall have plenary authority
to (a) interpret any provision of these Award Terms, (b) make any determinations
necessary or advisable for the administration of the Award, and (c) waive any
conditions or rights under the Award, or amend, alter, accelerate, suspend,
discontinue or terminate the Award; provided, however, that, except as provided
in Section 9 hereof, without the consent of Grantee, no such amendment,
alteration, suspension, discontinuation or termination of this Award may impair
the rights of Grantee with the Award or modify the Award in any way materially
inconsistent with the terms of Employment Agreement.

 

9.             Adjustments.  Notwithstanding anything to the contrary herein, in
the event that the Committee shall determine that any dividend or other
distribution (whether in the form of cash, shares or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, or other
similar corporate transaction or event, affects the Restricted Shares such that
an adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the rights of Grantee under this Award, then
the Committee shall, in such manner as it may deem equitable, make any
adjustments to the Award it deems appropriate. In addition, the Committee is
authorized to make such adjustments as it deems appropriate in the terms and
conditions of, and the criteria included in, the Award in recognition of unusual
or nonrecurring events (including, without limitation, events described in the
preceding sentence) affecting the Company or any subsidiary or affiliate or the
financial statements of the Company or any subsidiary or affiliate, or in
response to changes in applicable laws, regulations or accounting principles.

 

10.           Postponement; Registration.  The Company may postpone the issuance
and delivery of Restricted Shares until (a) the admission of such Restricted
Shares to listing on any stock exchange or exchanges on which Common Stock of
the Company are then listed and (b) the completion of such registration or other
qualification of such Restricted Shares under any state or federal law, rule or
regulation as the Company shall determine to be necessary or advisable.  The
Grantee shall make such representations and furnish such information as may, in
the opinion of counsel for the Company, be appropriate to permit the Company, in
light of the then existence or non-existence with respect to such Restricted
Shares of an effective Registration Statement under the Securities Act of 1933,
as amended, to issue the Restricted Shares in compliance with the provisions of
that or any comparable act. The Company shall have the right to register the
Restricted Shares on a Form S-8 or S-3 to facilitate their resale by the
Grantee.

 

11.           Beneficiary Designations.  Grantee shall file with the Executive
Vice President of Human Resources on the form attached to the Grant Notice as
Exhibit C, or such other form as may be prescribed by the Company, a designation
of a primary beneficiary(ies) and a contingent beneficiary(ies) to whom shares
of Common Stock otherwise due to Grantee pursuant to the terms hereof shall be
distributed in the event of the death of Grantee prior to distribution.  Grantee
shall have the right to change the beneficiary from time to time; provided,
however, that any change shall not become effective until received in writing by
the secretary of the Company or its designee.  If any designated beneficiary
survives Grantee but dies before receiving all of Grantee’s benefits hereunder
to which he or she is entitled, any remaining benefits due Grantee to which the
deceased beneficiary is entitled shall be distributed to the deceased

 

--------------------------------------------------------------------------------


 

beneficiary’s estate.  If there is no effective beneficiary designation on file
at the time of Grantee’s death, or if the designated primary beneficiary(ies)
and contingent beneficiary(ies) predecease Grantee, the payment of benefits
shall be made to Grantee’s estate.

 

12.           Legend.  The Company may cause the following or a similar legend
to be set forth on each certificate representing Restricted Shares or any other
security issued unless counsel for the Company is of the opinion as to any such
certificate that such legend is unnecessary:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS
ESTABLISHED BY AN OPINION FROM COUNSEL TO THE COMPANY.

 

13.           No Right to Continued Employment. Nothing in these Award Terms
shall be deemed to create any limitation or restriction on such rights as the
Company otherwise would have to terminate the employment of Grantee at any time
for any reason.

 

14.           Governing Law.  To the extent federal law does not otherwise
control, the validity, interpretation, performance and enforcement of this Award
shall be governed by the laws of the State of California, without giving effect
to principles of conflicts of laws thereof.

 

15.           Successors and Assigns.  The provisions of this Award shall be
binding upon and inure to the benefit of the Company, its successors and
assigns, and Grantee and, to the extent applicable, Grantee’s legal
representative.  Grantee may transfer Restricted Shares to the trustee of a
trust only to the extent approved in advance by the Committee (or its designee),
in its sole discretion, and the Restricted Shares are held by such trustee
subject to all the terms and conditions set forth in this Award. Furthermore, as
a condition to transfer, the Committee (or its designee) shall have the
authority to require the trustee to execute any documentation deemed appropriate
by the Committee (or its designee) to ensure the Restricted Shares will continue
to be subject to the terms and conditions set forth in this Award.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

IRREVOCABLE STOCK POWER

 

FOR VALUE RECEIVED, and pursuant to the Restricted Stock Award dated as
of                    (the “Award”), the undersigned does hereby sell, assign,
transfer and convey to

 

Activision Blizzard, Inc.(the “Company”)                     shares of
Activision Blizzard, Inc. common stock, $0.000001 par value, represented by
Certificate(s) No.                     , and hereby irrevocably constitutes and
appoints                      to transfer said stock on the books of the

Company, with full power of substitution in the premises.

 

 

 

 

 

 

First Name

Middle Name

Last Name

Date

 

Instructions: Please do not fill in any blanks other than the signature line. 
The purpose of this irrevocable stock power is to enable the Company to exercise
full ownership and control over the restricted stock subject to the Award in the
event of forfeiture.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

ACTIVISION BLIZZARD, INC.

 

Restricted Stock Award dated as of              , 20

 

Designation of Beneficiary

 

I,
                                                                                  
(“Grantee”), hereby designate

 

PRIMARY

 

(Print Beneficiary’s

 

Last

 

First

 

Middle Initial

Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Beneficiary’s

 

 

 

 

 

Relationship

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

PRIMARY

 

 

 

 

 

 

 

 

 

 

 

 

 

(Print Beneficiary’s

 

Last

 

First

 

Middle Initial

Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Beneficiary’s

 

 

 

 

 

Relationship

Address

 

 

 

 

 

 

 

as my primary beneficiary(ies) for purposes of the above-referenced award
(“Award”). In the event of my death prior to the distribution of all shares of
Common Stock otherwise due to me pursuant to the Award, such primary
beneficiary(ies) shall receive the remaining amount in equal shares. If none of
the above-named primary beneficiary(ies) survive me, the remaining amount of
shares of Common Stock shall be distributed in equal shares to those then living
of the following person(s):

 

SECONDARY

 

(Print Beneficiary’s

 

Last

 

First

 

Middle Initial

Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Beneficiary’s

 

 

 

 

 

Relationship

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

SECONDARY

 

 

 

 

 

 

 

 

 

 

 

 

 

(Print Beneficiary’s

 

Last

 

First

 

Middle Initial

Name)

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Beneficiary’s

 

 

 

 

 

Relationship

Address

 

 

 

 

 

 

 

It is understood that this Designation of Beneficiary is made pursuant to the
Award and is subject to the conditions stated therein.  It is further understood
that all prior designations of beneficiary under the Award are hereby revoked
and that this Designation of Beneficiary may only be revoked in writing, signed
by Grantee and filed with the Company prior to Grantee’s death.

 

 

 

 

Date

Grantee

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGED AND ACCEPTED BY THE
COMPANY:

 

 

 

 

Date

Signature of Company Representative

 

--------------------------------------------------------------------------------